1
2
3
                                UNITED STATES DISTRICT COURT
4                              WESTERN DISTRICT OF WASHINGTON
                                         AT SEATLLE
5
     RIVERBANK,
6                                                         CASE NO. C18-387 RSM
7
                                 Plaintiff,
8
                                                          ORDER MODIFYING
                       v.
9                                                         DISCOVERY DEADLINES

10
     M/V ROCK A BYE et al.,
11
                                       Defendants.
12
13          THIS MATTER came before the Court upon the Stipulated Motion of all parties for an

14   Order Modifying Discovery Deadlines, and it appearing from the Motion and records of this

15   Court that good cause exists for modifying the deadline for filing motions related to discovery

16   and completing discovery.

17          THEREFORE, IT IS ORDERED that the Order Setting Trial Date and Related Dates
18   (Dkt. # 48) is modified to reflect the following two deadline changes:
19
            Deadline for filing motions related to discovery:            November 1, 2019
20
            Discovery completed by:                                      November 15, 2019
21
22          //

23          //
24
25
26
     ORDER MODIFYING
     DISCOVERY DEADLINES: 1
1           DATED this 25th day of October 2019.

2
3                                             A
                                              RICARDO S. MARTINEZ
4                                             CHIEF UNITED STATES DISTRICT JUDGE
5
6
7
8
9
10   Presented by

11   LUKINS & ANNIS, P.S.

12
13   By /s/ Trevor R. Pincock
     TREVOR R. PINCOCK
14   WSBA #36818
     CHARLES HAUSBERG
15   WSBA #50029
16   Attorneys for Defendants
17   WITHERSPOON KELLEY
18   By /s/ Shelley N. Ripley
     SHELLEY N. RIPLEY, WSBA # 28901
19   PAMELA D. COMBO, WSBA #53102
20   Attorneys for Plaintiff
21
22
23
24
25
26
     ORDER MODIFYING
     DISCOVERY DEADLINES: 2
